Case 1:17-cr-00101-LEK Document 518 Filed 07/09/19 Page 1 of 2   PageID #: 4615




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       NOTICE OF WITHDRAWAL
          Plaintiff,                   OF DOCKET #516;
                                       CERTIFICATE OF SERVICE
         v.


   ANTHONY T. WILLIAMS,

          Defendant.


              NOTICE OF WITHDRAWAL OF DOCKET #516

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   withdraws Docket #516, filed as REPLY TO GOVERNMENT'S

   RESPONSE            TO     DEFENDANT'S      MOTION       TO     SHOW

   PROSECUTORS RONALD G. JOHNSON AND GREGG PARIS
Case 1:17-cr-00101-LEK Document 518 Filed 07/09/19 Page 2 of 2   PageID #: 4616




   YATES        ENGAGED           IN     UNLAWFUL            SELECTIVE

   PROSECUTION AGAINST PRIVATE ATTORNEY GENERAL

   ANTHONY WILLIAMS.” The reason for this withdrawal is that

   this document is in fact a duplication of Docket #515 and was filed

   in error.

      Dated: July 9, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
